Citation Nr: 0724122	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  03-35 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fargo, North 
Dakota


THE ISSUE

Entitlement to payment for, or reimbursement of unauthorized 
medical expenses for treatment received at Altru Hospital, 
from February 27, 2000, to March 6, 2000.  


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel

INTRODUCTION

The veteran served on active duty from July 1956 to July 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2001, determination of the Department 
of Veterans Affairs (VA) Medical Center (MC) in Fargo, North 
Dakota, which denied the veteran's claim for payment for, or 
reimbursement of unauthorized medical expenses for treatment 
received at Altru Hospital, from February 27, 2000, to March 
6, 2000.

In May 2007, the veteran appeared at the Fargo, North Dakota, 
Regional Office (RO) and testified at a Video Conference 
Board hearing before the undersigned Acting Veteran's Law 
Judge, who was situated in Washington D.C.  The transcript of 
that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran has not been awarded service connection for 
any disability.

2.  The veteran received emergency medical care at Altru 
Hospital, from February 27, 2000, to March 6, 2000.

3.  The veteran was not hospitalized at a VA facility prior 
to his transfer to Altru Hospital for emergency treatment, 
and the evidence does not reveal that VA approved a request 
for prior authorization for the medical services in question.


CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses 
arising from care provided at Altru Hospital from February 
27, 2000, to March 6, 2000, have not been met. 38 U.S.C.A. §§ 
1703, 1728, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 17.52, 17.120, 17.121 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the appellant is 
required in order to comply with the duty to notify or 
assist.  The Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  These 
changes were codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A and 38 C.F.R. § 3.159.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded.  However, the United States Court of 
Appeals for Veterans Claims (Court) ruled in Manning v. 
Principi, 16 Vet. App. 534, 542-43 (2002), that the 
provisions of the VCAA are not applicable where the law, not 
the factual evidence, is dispositive.  In Barger v. Principi, 
16 Vet. App. 132, 138 (2002), the Court held that the 
provisions of the VCAA are not applicable to statutes and 
regulations, which concern special provisions relating to VA 
benefits, and those statutes and regulations contain their 
own notice provisions.

As this case concerns a legal determination of whether the 
veteran is entitled to reimbursement for medical expenses 
under 38 U.S.C.A. § 1703, 1725, & 1728, the provisions of the 
VCAA are not applicable.  The provisions of Chapter 17 of the 
38 U.S.C.A. and 38 C.F.R contain their own notice 
requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss 
the adjudication of claims for reimbursement of unauthorized 
medical expenses.  According to 38 C.F.R. § 17.124, the 
veteran has the duty to submit documentary evidence 
establishing the amount paid or owed, an explanation of the 
circumstances necessitating the non-VA medical treatment, and 
"other evidence or statements that are deemed necessary and 
requested for adjudication of the claim."  When a claim for 
reimbursement of unauthorized medical expenses is disallowed, 
VA is required to notify the claimant of its reasons and 
bases for denial, his or her appellate rights, and to furnish 
all other notifications or statements required by Part 19 of 
Chapter 38.  38 C.F.R. § 17.132.
The veteran was provided with a the Statement of the Case 
(SOC) in October 2003 that informed him of the evidence that 
VA had considered, the pertinent laws and regulations, and 
the reasons and bases for VA's decision.  This SOC cited to 
the provisions of 38 U.S.C.A. § 1703 and 38 C.F.R. § 17.52 
which govern the reimbursement of unapproved emergency care 
of nonservice-connected disabilities.  A review of the 
reasons and bases given for denial clearly informed the 
veteran that he was not service-connected and that prior 
authorization had not been received from VA.  Therefore, the 
Board is satisfied that the VAMC did consider the relevance 
of these provisions to the claim.  He was clearly informed of 
what type of evidence was required to establish such a claim.  

The veteran was informed of his appellate rights, to include 
appearing before VA at a hearing on appeal; the veteran has 
testified at a videoconference hearing before the Board. 
Finally, all medical evidence regarding the reported non-VA 
medical treatment in has been obtained and associated with 
the claims file.  Based on the above analysis, the Board 
determines that no reasonable possibility exists that further 
assistance would aid in the substantiation of the appellant's 
claim.  In addition, as the appellant has been provided with 
the opportunity to present evidence and arguments on his 
behalf and availed himself of those opportunities, appellate 
review is appropriate at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Analysis

The veteran contends that he is entitled to payment of, or 
reimbursement for, the cost of private medical treatment 
rendered at Altru Hospital from February 27, 2000, to March 
6, 2000.  He argues that at the time of his heart attack on 
February 26, 2000, he was advised by the Fargo VA Medical 
Center (VAMC) to report to the nearest emergency room, which 
was a private facility.  He was subsequently informed that 
the VAMC had given their authorization for transfer from the 
private emergency room to another private facility, Altru 
Hospital, for further cardiac care.  He avers that by virtue 
of these acts, the VA has agreed to accept responsibility for 
payment of the expenses associated with his private medical 
treatment.  

The essential facts are established by the medical evidence 
of record and are not in dispute.  

On February 26, 2000, the veteran believed he was having his 
third heart attack and called the VAMC.  He was advised by 
the VAMC to go to the nearest emergency room for treatment.  
The veteran was admitted to the private facility, Devils Lake 
Hospital on February 26, 2000.  On February 27, 2000, the 
veteran's treating emergency room physician from the Devil 
Lakes Hospital contacted the VAMC requesting the transfer of 
the veteran to the VAMC.  The Urgent Care physician at the 
VAMC denied the transfer on the basis that the veteran was 
experiencing an acute myocardial infarction and needed to be 
transferred to the nearest facility to provide cardiac care.  
The hospital was advised that the veteran should be 
transferred to the nearest facility for cardiac care and that 
the veteran could be transferred to the VAMC once he was 
stabilized.

On February 27, 2000, the veteran was transferred to Altru 
Hospital in Grand Forks, North Dakota.  On February 28, 2000, 
the hospital contacted the Fee Services Department of the 
VAMC to inquire about the veteran's eligibility for payment 
of the expenses of the private care provided.  The 
authorization was denied because it was determined by VAMC 
that the veteran did not have any entitlement to care 
provided in a private facility.  The veteran was subsequently 
discharged from Altru Hospital on March 6, 2000.  

At the time the veteran received care at Altru Hospital from 
February 27, 2000 to March 6, 2000, he had not been awarded 
service connection for any disorder or disability.  Moreover, 
it does not appear from the record that the veteran has been 
awarded service connection for any disorder or disability at 
any time.

There are statutory and regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private facilities under certain 
circumstances.  Under 38 U.S.C. § 1728(a), a veteran who is 
entitled to VA hospital care or medical services may be 
reimbursed for the reasonable value of such services provided 
by a non-VA facility, or the non-VA facility may be directly 
paid by VA, if three conditions are met.  The care or 
services must be (1) rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, (2) for an adjudicated service-connected disability, 
or for a non-service-connected disability associated with or 
aggravating an adjudicated service-connected disability, or 
for any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability, and (3) must be rendered under circumstances 
where VA or other Federal facilities were not feasibly 
available.  38 U.S.C. § 1728(a)(1)-(3); 38 C.F.R. § 17.120.  
See also Parker v. Brown, 7 Vet. App. 116 (1994).

The Board notes in particular that each of these three 
criteria must be met in order to establish entitlement to 
reimbursement or payment of medical expenses under 
38 U.S.C.A. § 1728.  Zimick v. West, 11 Vet. App. 45, 49 
(1998).  As noted above, the veteran was not in receipt of an 
award of service connection for any disorder or disability at 
the time of his February 2000 through March 2000 private 
medical treatment, nor has an award of service connection for 
any disorder treated during that hospitalization been granted 
since that time.  Thus, the veteran's private medical 
treatment was not provided for a service-connected 
disability, or any disability associated thereto.

Therefore, as to the private treatment rendered from February 
27, 2000, to March 6, 2000, the veteran cannot meet the 
criteria for reimbursement or payment of those unauthorized 
medical expenses, because all applicable criteria (presence 
of an emergency, care provided for service-connected or total 
disability, and VA facility not available) must be met.  38 
C.F.R. § 17.120.

The Board also notes that VA may contract for medical care 
for a veteran who has service-connected disability rated at 
50 percent or more.  38 C.F.R. § 17.52.  However, as the 
veteran was not in receipt of service connection for any 
disorder or disability, that provision does not authorize a 
contractual agreement to pay for the veteran's care in this 
case.

The veteran asserts that the VAMC physician's direction on 
February 26, 2000, that he should seek treatment at the 
nearest emergency room, and the subsequent direction from the 
VAMC on February 27, 2000, that the veteran be transferred to 
the nearest facility able to provide cardiac care, 
constituted VA authorization of his use of private medical 
services.  The United States Court of Appeals for Veterans 
Claims (Court) has determined that a physician's direction 
diverting care to another facility even though VA care has 
been requested does not constitute "authorization" as defined 
in 38 U.S.C.A. §§ 1703 or 1710 for VA payment or 
reimbursement of private medical expenses.  Malone v. Gober, 
10 Vet. App. 539, 542 (1997); accord, Zimick, supra.  
Similarly, in this case, the physician's direction that the 
veteran should seek care at the nearest private facility does 
not constitute VA authorization of expenses for private 
medical treatment.

The Board sympathizes with the veteran's belief that if a VA 
physician directed him to a private facility then the cost of 
that private medical care should be paid by VA.  As the Court 
has noted, the statutory provisions authorizing VA to pay for 
care in non-VA facilities do not include provision for 
payment for non-VA care on the sole basis of emergency or 
unavailability of a VA facility.  See 38 U.S.C.A. § 1710; see 
also Zimick at 50.  The statutory provisions applicable to VA 
payment or reimbursement of unauthorized medical services do 
not guarantee a veteran that VA will assume financial 
responsibility for any and all episodes of care at non-VA 
facilities. Id. at 49.  While a veteran may be eligible for 
hospital care under 38 U.S.C.A. § 1710, that section does not 
contain any provision which would authorize the Secretary to 
provide reimbursement to a veteran for services rendered at a 
non-VA facility.  Id. at 51.

Although there is no evidence in this case that a VA 
physician had directed the veteran to a private facility and 
indicated that VA would cover the expense, even if there was, 
the VA physician would not have had the authority to confer a 
benefit not authorized by statute.  The statutory provision 
allows VA to enter into contracts for private medical care of 
veterans under certain circumstances.  Without evidence that 
there was a contract between Altru Hospital and VA 
authorizing Altru Hospital to provide the veteran's care, the 
Board may not confer an award of benefits not provided for by 
statute.

The Board further notes that contracts, including individual 
authorization for reimbursement or payment of expenses, are 
authorized for treatment of a medical emergency which poses a 
serious threat to a veteran receiving medical services in a 
VA facility.  38 C.F.R. § 17.52(b)(3).  However, to meet this 
criterion, the veteran must be receiving treatment in a VA 
facility at the time of the emergency.  Prior VA treatment of 
a disorder, such as the veteran's prior VA treatment, does 
not meet this criterion.  Zimick, 11 Vet. App. at 51-52.

Finally, the Board notes that the Veterans Millennium 
Healthcare and Benefits Act (Public Law 106-117) provides for 
some relief of private hospitalization costs for nonservice-
connected veterans.  However, the law took effect on May 29, 
2000, and does not provide for retroactive application.  
Since the period of hospitalization in the instant case 
predated the law, the Veterans Millennium Act does not apply.  

The preponderance of the evidence is, therefore, against a 
finding that the veteran meets each of the requirements 
specified by statute as necessary to entitle him to payment 
or reimbursement of the private medical expenses incurred at 
Altru Hospital from February 27, 2000, to March 6, 2000.  38 
U.S.C.A. § 1728.

In the absence of evidence to establish that the veteran 
meets the criteria for payment or reimbursement of non-VA 
medical services, either on the basis of eligibility under 38 
U.S.C.A. § 1728 or on the basis of individual authorization 
under 38 U.S.C.A. §§ 1703 or 1710, payment or reimbursement 
of those services is not warranted.  The Board lacks 
authority to award medical care benefits except as authorized 
by statute and regulations.  The benefit is not authorized 
under the circumstances of the veteran's claim, and the claim 
must be denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Payment for, or reimbursement of unauthorized medical 
expenses for treatment received at Altru Hospital, from 
February 27, 2000, to March 6, 2000, is denied.




____________________________________________
D. BREDEHORST
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


